Name: Commission Regulation (EC) No 164/97 of 30 January 1997 adopting exceptional support measures for the beef market in France by application of Decision 97/18/EC
 Type: Regulation
 Subject Matter: agricultural policy;  food technology;  Europe;  agricultural structures and production;  means of agricultural production;  agricultural activity
 Date Published: nan

 Avis juridique important|31997R0164Commission Regulation (EC) No 164/97 of 30 January 1997 adopting exceptional support measures for the beef market in France by application of Decision 97/18/EC Official Journal L 029 , 31/01/1997 P. 0001 - 0002COMMISSION REGULATION (EC) No 164/97 of 30 January 1997 adopting exceptional support measures for the beef market in France by application of Decision 97/18/ECTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by Regulation (EC) No 2222/96 (2), and, in particular, Article 23 thereof,Whereas by Commission Decision 97/18/EC (3) the Commission approved measures proposed by France in order to control and eradicate BSE in that Member State; whereas in accordance with the abovementioned Decision financial assistance to France for carrying out the slaughtering of the animals concerned should be provided along the lines laid down in Commission Regulation (EC) No 716/96 of 19 April 1996 adopting exceptional support measures for the beef market in the United Kingdom (4), as last amended by Regulation (EC) No 2423/96 (5); whereas, consequently it is appropriate to provide for a Community contribution of 70 % of the market value of the animals slaughtered; whereas, for the purpose of establishing the market value France shall set up a system securing a fair and objective evaluation of each animal;Whereas, it is necessary to ensure that the animals concerned are killed and destroyed in a manner which does not pose any threat to human health or the health of other animals; whereas, it is therefore necessary to specify the conditions for the destruction of these animals and of the controls to be carried out by the French authorities;Whereas, provision should be made for Commission experts to check compliance with the conditions as specified;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1 1. France shall be authorized to pay compensation in respect of bovine animals present on a holding located in the territory of France and slaughtered in accordance with France's eradication plan as approved by Decision 97/18/EC.2. The animals referred to in paragraph 1 shall be killed either on the farm or in a rendering plant. No part of the abovementioned animals may enter into the human food or animal feed chains or be used for cosmetic or pharmaceutical products.Notwithstanding the first subparagraph and subject to the necessary control, after being killed on the farm, the animals shall immediately be transported to a rendering plant for processing and destruction.3. The French competent authority shall:- notwithstanding paragraph 1, before processing and destruction, be authorized to proceed to laboratory examination of the brains from a sample of animals slaughtered,- be authorized, before processing and destruction, to use a limited number of animals for research or educational purposes,- carry out the necessary administrative checks and effective on-the-spot supervision of the operations referred to in paragraphs 2, and- control those operations on the basis of frequent and unannounced inspections, in particular to verify that all material obtained has been effectively destroyed.The results of these checks, controls and examinations shall be made available to the Commission on request.4. The hides of the animals referred to in paragraph 1 do not have to be destroyed provided that they have been treated in such a way that they can only be used for leather production.Article 2 1. The amount of compensation per animal to be paid to producers or their agents by France under Article 1 (1) shall be equal to the objective market value in France of each animal concerned established on the basis of a system of objective evaluation agreed on by the French competent authority.2. The Community shall co-finance at a rate of 70 % the expenditures related to the amount of compensation referred to in paragraph 1 of animals slaughtered in accordance with Article 1.3. Notwithstanding paragraph 1, the French competent authority is authorized to pay supplementary amounts in respect of bovine animals slaughtered under this scheme. The Community shall not co-finance such expenditure.Article 3 France shall adopt all measures necessary to ensure proper application of this scheme. It shall inform the Commission as soon as possible of the measures which it has taken and of any amendments thereto.Article 4 The French competent authority:(a) shall inform the Commission immediately, each time the plan referred to in Article 1 is applied, of:- the number of animals selected for slaughter,- the number of animals slaughtered,- the average market value of the animals slaughtered, and- the total supplementary amounts referred to in Article 2 (3)under this scheme;(b) shall establish a detailed report of the controls which they have taken under the measures referred to in Article 3 and shall communicate this to the Commission each quarter.Article 5 Without prejudice to Article 9 of Council Regulation (EEC) No 729/70 (6), Commission experts, accompanied where appropriate by experts from the Member States, shall carry out, in collaboration with the French competent authority, on-the-spot checks to verify compliance with all the provisions of this Regulation.Article 6 The measures taken under this Regulation shall be considered to be intervention measures within the meaning of Article 3 of Regulation (EEC) No 729/70.Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall be applicable with effect from 1 April 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 January 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 148, 28. 6. 1968, p. 24.(2) OJ No L 296, 21. 11. 1996, p. 50.(3) OJ No L 6, 10. 1. 1997, p. 43.(4) OJ No L 99, 20. 4. 1996, p. 14.(5) OJ No L 329, 19. 12. 1996, p. 43.(6) OJ No L 94, 28. 4. 1970, p. 13.